UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 27, 2015 Ruby Tuesday, Inc. (Exact Name of Registrant as Specified in Charter) Georgia 1-12454 63-0475239 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 150 West Church Avenue Maryville, Tennessee 37801 (Address of Principal Executive Offices) (865) 379-5700 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General Instructions A.2.below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS Pursuant to this Form 8-K, Ruby Tuesday reports the departure of its Senior Vice President - Chief Marketing Officer, John Connelly, effective April 27, 2015. The company's marketing strategies remain unchanged and a full update will be provided on the July 2015 Earnings call. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ruby Tuesday, Inc. (Registrant) By: /s/ James J. Buettgen James J. Buettgen Chairman, President, and Chief ExecutiveOfficer Date: May 18, 2015
